Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status:
Claims 3, 15-18, 29, 30 and 39 have been cancelled.
Claims 1, 2, 4-14, 19-28 and 31-38 are pending.
Claims 2 and 31-34 have been withdrawn.
Claims 1, 4-14, 19-28 and 35-38 are under examination. Applicant’s amendment has necessitated new ground of rejection. Accordingly, this Action is FINAL. 

Withdrawn rejections:
Applicant's amendments and arguments filed 5/25/22 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and/or objections presently being applied to the instant application.





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-14, 19-28 and 35-38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Bankowski et al. (European Journal of Obstetrics & Gynecology and Reproductive Biology 1996;66:109-117) and Hao et al. (PLOS ONE 2013 March;8(3):11 pages) and Tsunenaga et al. (US 5137875) and Morse et al. (WO 2012112410) and Perez et al. (US 20130095143) as evidenced by Liu et al. (Proc. Natl. Acad. Sci. USA 1997;94:1852-1856).  
This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Applicant claims, for example:

    PNG
    media_image1.png
    415
    731
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    475
    760
    media_image2.png
    Greyscale

Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Determination of the scope and content of the prior art
(MPEP 2141.01)
With regard to instant claims 1, 8-13, 19, 20, 37 and 38, Bankowski et al., teach carefully separating Wharton’s jelly from the umbilical cord vessels (page 110, 2.1. Tissue material) and the Wharton’s jelly was cut into small pieces, washed, homogenized and dehydrated and later 300 mg were re-hydrated in 3 ml of aqueous phosphate buffer for a concentration of 0.1g/ml which is within the range of instant claims 12 and 13 (page 111, 2.9. Isolation, fractionation and determination of GAGs). It is the Examiner’s position that “carefully separating” means that composition does not comprise amnion, chorion or intermediate tissue layer(s) but does naturally comprises soluble and insoluble components of Wharton’s jelly including type III collagen and hyaluronic acid and the limitation of “suitable for delivery to a human subject in need thereof” is merely intended use of the dehydrated homogenized particles of Wharton’s jelly taught by Bankowski et al. As a result, Bankowski et al. teaches and suggests both a composition comprising dehydrated particles of Wharton’s jelly comprising soluble and insoluble components of Wharton’s jelly including type III collagen and hyaluronic acid an does not comprise amnion, chorion, or intermediate tissue layer as well as a composition comprising rehydrated particles of Wharton’s jelly. Instant claims 1, 8 and 37 have product by process limitations. Please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  See MPEP 2113 Product-by-Process Claims [R-08.2017]
I. PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
With regard to instant claims 1, 37 and 38, Hao et al. teach mincing excised gelatinous tissue, which is naturally hydrated Wharton’s jelly having all the soluble and insoluble components of Wharton’s jelly including type III collagen, with the UC arteries, veins and amnion removed, into 0.5-1 mm3 pieces and further homogenized with a glass homogenizer (page 2, Materials and Methods lower left column). Tsunenaga et al. teach that when the artisan uses a glass homogenizer on a gel containing collagen, the artisan can expect a reduction in particle size to 50 to 100 microns (column 8, lines 48-57; column 9, lines 16-20) which lies within the instantly claimed range of about 10-300 microns. Hao et al. teach further dehydrating Wharton’s Jelly Extract (page 2, upper right column) that was homogenized to a particle size diameter of about 2-5 microns, hence micronized, and removed from the plates (Page 3, right column Characteristics of WJE), thus being suitable for delivery to a subject in need thereof (page 2, left column Preparation of human umbilical Wharton’s jelly extracts, scanning electron microscopy and mass spectra analysis) and not comprising any amnion, chorion, or intermediate tissue layer. The particles inherently comprise both the soluble and insoluble components of Wharton’s Jelly especially when Hao et al. disclose that collagen, fibronectin and other ECM components are present (page 3, Characteristics of WJE) and hyaluronic is inherently present in the Wharton’s Jelly. It is noted that collagen type III is naturally present and a major component of the ECM (See Abstract of: Liu et al. (Proc. Natl. Acad. Sci. USA 1997;94:1852-1856) and it is the Examiner’s position that it is also present in the Wharton’s jelly of Hao et al. Indeed, the instant specification also states that: “Native Wharton’s Jelly is rich in ECM...including types I, II, III,..” [0109]. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
With regard to instant claims 8-12, 19 and 20, the limitation of “rehydrated micronized particles of Wharton’s jelly” is deemed to be a product-by-process limitation because the resulting product is just hydrated micronized particles of Wharton’s jelly. Hao et al. disclose hydrated micronized particles of Wharton’s jelly diluted to 1% w/v (0.01 g/ml) in PBS (phosphate buffered saline which is pharmaceutically acceptable and contains water which is a liquid and suitable for injection into a human subject) prior to dehydration (page 2, bottom left column) where the micronized particles have a size of about 2-5 microns, hence micronized (Page 3, right column Characteristics of WJE) and where the umbilical cord arteries, veins and amnion were removed (page 2, left column Preparation of human umbilical Wharton’s jelly extracts, scanning electron microscopy and mass spectra analysis) thus not comprising any amnion, chorion, or intermediate tissue layer. The particles inherently comprise both the soluble and insoluble components of Wharton’s Jelly especially when Hao et al. disclose that collagen is present (page 3, Characteristics of WJE) and hyaluronic is inherently present in the Wharton’s Jelly. Where the claimed and prior art products are identical or substantially identical the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977).
Morse et al. is directed to dermal filler compositions to prevent or reduce wrinkles (page 21, lines 3-5; page 22, lines 19-21; 26-27; Example 1).
With regard to instant claims 1, 4, 5, 26, 38 and 39, Morse et al. teach micronized placental components, hence micronized biocompatible polymers, and pharmaceutical compositions thereof (Abstract) where the composition comprises Wharton’s jelly, collagen, biocellulose polymers and hyaluronic acid (claims 1, 14-16 and 21) that is micronized to a particle size of from 25-200 microns (claim 7) or from 20-100 microns (claim 50) and reported sizes of 25-75 microns (page 22, line 25; page 36, lines 11-12). Wharton’s jelly naturally comprises both soluble and insoluble components such as hyaluronic acid and collagen type III. The Wharton's jelly separated from vascular structures (i.e., umbilical vein and artery) and surrounding membrane (page 13, lines 4-5) thus not comprising any amnion, chorion, or intermediate tissue layer.
With regard to instant claims 1 and 37, Morse et al. teach dehydrating the material (Figure 1; Page 3, lines 14-25; and page 9 Dehydration (Step 145)) followed by micronization (Page 3, lines 14-25). Morse et al. also teach that addition of a filler such as Wharton’s jelly and adding the filler prior to micronization (page 13, lines 1-4). Therefore, when the Wharton’s jelly is added prior to micronization and the artisan performs the method of Morse et al., the Wharton’s jelly is micronized to a size no greater than about 300 microns. Morse et al. claim enhancing wound healing (claim 27). Additionally, Morse et al. teach and suggest micronizing individual components (page 12, lines 11-14). 
With regard to instant claims 8-11, Morse et al. teach adding a pharmaceutically acceptable carrier (claim 20) such as water, saline or non-aqueous vehicle (claim 21) which naturally rehydrates the micronized dehydrated Wharton’s jelly. 
With regard to instant claims 12-14, Morse et al. teach a composition with 0.5- 20% by weight of the micronized particles (claim 51). 20% is equivalent to 200 mg/ml or 0.2 g/ml. 
With regard to instant claims 19, 20 and 35, Morse et al. teach that the composition is injectable (claim 23) and in the form of a liquid, gel or paste (claim 24) and is thus suitable for injection into a human subject. 
	With regard to instant claims 24 and 25, Morse et al. teach molding the micronized particles to make a 3D construct (claim 43; page 15, lines 3-18) where the mold implicitly compresses the material into the desired shape and the composition naturally cures in the mold to the desired shape which reads on drying. 
	With regard to instant claims 26-28, Morse et al. teach treating the micronized particles with a cross-linking agent (claim 43) which cross links any biocompatible plasticizing polymers present and also with biocompatible plasticizing polymer gelatin for example (claim 46). 
With regard to instant claims 27 and 36, Morse et al. teach adding polyethylene glycol (page 19, lines 1-5). 
Perez et al. is directed to using biomaterials comprising Wharton’s Jelly GAG in the development of cell culture systems as well as application to treating various conditions such as filling of soft tissues and the treatment of wrinkles (claims 1, 22-27) and thus a dermal filler. Perez et al. teach an injectable hydrogel made exclusively from Wharton’s jelly (claim 1; Abstract; [0001] and [0056-0057]) that comprises crosslinked Wharton’s jelly where in order for the biointeraction between cells and the biomaterial to occur, it is necessary for the biomaterial to remain at the site of application and crosslinked hydrogels form a structural matrix capable of acting as a support where the biomaterial formed by GAGs derived from Wharton's jelly of umbilical cord that is: 1) free of umbilical cord membrane and blood vessels, 2) which can form a hydrogel with tunable viscosity, 3) which is applicable to a wide range of human pathologies in the form of a 3D scaffold. (Abstract and [0002-0006; 0029-0031; 0057-0058; and 0063-0071]).
With further regard to instant claims 1, 24, 25 and 28, Perez et al. teach in [0085]: “A stabilization (crosslinking) strategy is required in order to facilitate applications where the biomaterial is to perform as a stable three dimensional scaffold.  In order to achieve this objective, the GAGs can be chemically modified or crosslinked to form the injectable hydrogel of the present invention.  These chemical modifications (crosslinking, polymerization) typically involve alcohol or carboxylic groups, and can occur in situ after injection, or prior to injection.” See also [0086-0089]. Perez et al. teach molding the hydrogel to take the desired shape [0089, 0119] and drying the injectable hydrogels by lyophilization [0083, 0086, 0089, 0121-0122].
With regard to instant claim 21, having solid pellets of the dried biomaterial is obvious because Perez et al. teach making pellets of the solid biomaterial in 24-well culture plate mold ([0039]; Figure 5) or any other container [0119], where the desired shape and size depend on the mold that is used [0089] and lyophilizing [0121] and Applicant simply defines pellets as dried droplets of the gel [0118-0119]. Thus, the artisan filling the culture plate mold with drop(s) of hydrogel and drying would produce pellets as claimed. 
Perez et al. also teach treatment of wounds with the hydrogel (Example 10; [0056, 0083, 0103-0104] and claim 27).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Bankowski et al. is that Bankowski et al. do not expressly teach Wharton’s jelly in the size of about 10-300 microns or about 10-100 microns or about 25-75 microns or the size distribution of instant claims 6 and 7 in a concentration of about 0.2 g/mL in the form of a paste or gel. This deficiency in Bankowski et al. is cured by the teachings of Hao et al., Tsunenaga et al., Morse et al. and Perez et al.
2. The difference between the instant application and Bankowski et al. is that Bankowski et al. do not expressly teach molding the micronized Wharton’s jelly to make a solid pellet having a diameter of from about 1 mm to about 5 mm or about 2.5 mm. This deficiency in Bankowski et al. is cured by the teachings of Morse et al. and Perez et al.
3. The difference between the instant application and Bankowski et al. is that Bankowski et al. do not expressly teach a micronized plasticizing biocompatible polymer, such as polyethylene glycol that is crosslinked. This deficiency in Bankowski et al. is cured by the teachings of and Morse et al. and Perez et al.
Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a medical/pharmaceutical research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from medicine, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare the dehydrated micronized particles of Wharton’s jelly of Bankowski et al. where the Wharton’s jelly is in the size of about 10-300 microns or about 10-100 microns or about 25-75 microns or the size distribution of instant claims 6 and 7 in a concentration of about 0.1 g/mL to about 0.5 g/mL or about 0.2 g/mL in the form of a paste or gel, as suggested by Hao et al., Tsunenaga et al., Morse et al. and Perez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because of the following rationale. In the instant case, Bankowski et al. do not report the size of the Wharton’s Jelly initially cut but simply state “cut into small pieces” and Bankowski et al. do not report the size of the Wharton’s Jelly particles after homogenization. However, the artisan would find the art of Hao et al. teaching that the artisan cuts the Wharton’s Jelly into 0.5-1 mm3 pieces, thus providing some guidance as what the artisan considers ‘small pieces’ in this art, and further homogenized with a glass homogenizer (page 2, Materials and Methods lower left column). Tsunenaga et al. teach that when the artisan uses a glass homogenizer on a gel containing collagen, the artisan can expect a reduction in particle size to 50 to 100 microns (column 8, lines 48-57; column 9, lines 16-20) which lies within the instantly claimed range of about 10-300 microns.  Consequently, it would appear entirely obvious to micronize the particles of Wharton’s jelly to a diameter of about 10-300 microns with a reasonable expectation of success. 
In view of the combined references, here is a second argument concerning the particle size.  Wharton’s Jelly by itself is useful for cell culture systems as taught by Perez et al. and Hao et al., as well as for treating wrinkles as dermal filler as taught by Perez et al. and Morse et al. Thus, it is obvious to employ the micronized Wharton’s Jelly of Bankowski et al. in other applications such as a dermal filler treating wrinkles of Morse et al. and Perez et al. So on the one hand, it is nothing more than homogenizing the particles to employ as a dermal filler role as taught by Morse et al., and merely measuring the particle size distribution after sieving to the desired particle size range and Morse et al. teach using sieves down to 125 microns (page 35, lines 25-27) and collecting the separated particles (page 36, lines 1-3) with reported sizes of 25-75 microns (page 22, line 25 and page 36, lines 11-12) which is exactly the claimed range of instant claim 5. The Examiner notes for the record that Applicant uses the same sieving technique to separate the particles [0116] to obtain a desired particles size of 25-75 microns. On the other hand, it would appear that Applicant is attempting to describe a D50 of about 40 microns in claim 6 and a D50 of about 60 microns in claim 7. Absent any criticality, such would fall within the size disclosure of Morse et al. and merely be a matter of routine optimization and measurement of the particle size distribution.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).” The ordinary artisan would have a reasonable expectation of success in so doing. 
With regard to the concentration limitations, Bankowski et al. a concentration of 0.1 g/mL with is close enough to about 0.2 g/mL to render “about 0.2 g/mL” obvious to the ordinary artisan. See MPEP 2144.05(I): “Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).”  Accordingly, the ordinary artisan would have a reasonable expectation of success of modifying the concentration of the composition of Bankowski et al. to about 0.2 g/mL with a reasonable expectation of success. 
With regard to the paste or gel limitation, these are obvious variations of the composition as taught by Morse et al. which the ordinary artisan would have a reasonable expectation of success in making for using the micronized Wharton’s Jelly as a dermal filler. 
2. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to compress mold the micronized Wharton’s jelly of Bankowski et al. to make a solid pellet having a diameter of from about 1 mm to about 5 mm or about 2.5 mm and add a micronized plasticizing biocompatible polymer, such as polyethylene glycol, as suggested by Morse et al. and Perez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because the Examiner has already established that the art recognizes use of the micronized Wharton’s Jelly as a dermal filler and in cell culture. In the dermal filler role, Morse et al. teach molding the composition and teaches: “the three-dimensional construct composed of smaller micronized particles will produce a denser product capable of bearing mechanical loads. Alternatively, larger micronized particles will produce constructs that are less dense and possess compressive properties. This feature can be useful in non-load void filling, especially where it is desirable to have a product that will conform to irregular shapes.” Thus, it is apparent to the ordinary artisan that the size of the molded product will depend upon its application such as void filling where large void would require large molded constructs and small voids would require smaller molded constructs. (See also page 33, lines 20-28). Perez et al. teaches that pellets can be made out of the Wharton’s jelly and where the desired shape and size depend on the mold that is used [0089]. Thus, it would appear to be entirely obvious to compress mold a droplet(s) of the micronized Wharton’s jelly of the combined references to form a pellet of the claimed dimensions of having a diameter of from about 1 mm to about 5 mm or about 2.5 mm and optimize the size to be larger or smaller based upon the intended application of the molded pellet. Additionally, it appears that a droplet has the claimed diameter size range as taught by the instant specification [0118-0119] and dried droplets of Wharton’s jelly are entirely obvious given the combined teachings of Bankowski et al., Hao et al., Morse et al. and Perez et al. thus the ordinary artisan would have a reasonable expectation of success in drying a droplet of Wharton’s jelly in a mold to form a pellet with the claimed dimensions in the absence of evidence to the contrary. With regard to the plasticizing polyethylene glycol limitation, to add a micronized plasticizing biocompatible polymer, such as polyethylene glycol is obvious because Morse et al. instruct the artisan to do so when constructing the 3D construct comprising the micronized dermal filler composition (claims 43 and 46). Thus, the ordinary artisan would have a reasonable expectation of success in adding a plasticizing polyethylene glycol to the molded product in the absence of evidence to the contrary.
3. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made crosslink the composition of Bankowski et al., as suggested by Perez et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because when using the micronized Wharton’s Jelly in the dermal filler capacity, stabilization by crosslinking is important as taught by Perez et al. and Bankowski et al. teach that it is rather unlikely that the collagen of Wharton’s jelly is a highly crosslinked material (page 116, upper left column). Thus, the ordinary artisan is motivated to crosslink the Wharton’s jelly of Bankowski et al. for the stabilization taught by Perez et al. and would have a reasonable expectation of success in making a crosslinked dermal filler composition in view of the combined references.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant’s arguments filed 5/25/22 have been fully considered but are not persuasive. 
On page 7 of remarks, Applicant asserts that: “Bankowksi does not teach or suggest the use of Wharton's jelly, or any component thereof, in any sort of medical or cosmetic treatment. Any Wharton's jelly processing steps in Bankowski are for the sole purpose of identifying or quantifying components contained therein.” However, how the composition of Bankowski is used has no bearing on the examination of a composition of matter claim because the use of the composition does not make a patentable distinction of the composition itself. Applicant’s arguments on this point concerning Bankowski have been considered carefully but are not persuasive. 
Applicant asserts that Bankowski does not teach the presently-recited dehydrated, micronized particles. The Examiner strongly disagrees. As a first matter, in the examination of a product-by-process claim, the Examiner does not give any weight to the order of any process steps. As a second matter, on page 7 of remarks, Applicant acknowledges that Bankowski unambiguously teaches that the Wharton’s jelly was cut into small pieces, washed, homogenized, dehydrated and dried BEFORE being suspended in 3 ml of phosphate buffer. Applicant appears to take issue with the order of process steps where micronization is subsequent to micronization (homogenization) and that” “There is no indication in Bankowski that this process results in dehydrated, micronized particles, rather than a single, dehydrated mass.” However, dehydrating and homogenizing and drying must make particles of the Wharton’s jelly and not the “single, coherent mass” asserted by Applicant without any proof to substantiate that allegation. Applicant has provided no evidence to the contrary. Bankowski teaches simultaneous homogenization and dehydration (2.9, page 111).  "Where the result accomplished is substantially the same, steps taken concurrently or simultaneously are the equivalent of and not patentable over steps taken successively" New Wrinkle, Inc. v. Watson, Comr. Pats., 96 USPQ 436, 437 (D.C. Cir. 1953). Applicant argues that: “…this would not produce particles created by the dehydration and subsequent micronization steps, as presently recited.” However, Applicant has failed to demonstrate any structural difference from the order of the process steps. Applicant’s arguments are not persuasive.
On page 8 of remarks, Applicant asserts that the Examiner’s arguments “disregard or minimize differences between the teachings of the references and the presently-recited claims.” Regarding rationale #1, Applicant asserts that: “this rationale is based on the assertion that a glass homogenizer is capable of producing particles within the presently-recited size range. However, this is not the same as an actual motivation to produce said particles.” Respectfully, the Examiner does not agree. The rationale is not that it is capable of so doing but that the combination of references actually does produce particles within the presently-recited size range with a reasonable expectation of success. Applicant has failed to not only show the prior art citations to be in error but also demonstrate any criticality to the particle size range. See MPEP 2144.05(III)(A): “Applicants can rebut a prima facie case of obviousness by showing the criticality of the range…the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  Applicant has produced no evidence of any criticality. Applicant’s argument is not persuasive. 
Regarding the second rationale, Applicant asserts that the Examiner disregards important distinctions between the cited references and the present claims (page 9 of remarks) and that both Hao and Perez require extensive processing. The Examiner is not relying on Hao or Perez for processing but rather relying on the secondary references for common well-known conventional uses of Wharton’s jelly that the ordinary artisan has within their grasp. Furthermore, claims 19 and 35 only require that the composition is “suitable for injection into a human subject”, which the composition of Bankowski is suitable for. Applicant has produced no evidence to the contrary. While Applicant’s arguments concerning the secondary references including Hao, Perez and Morse has been noted, the Examiner is not persuaded and is relying upon the references as stated in the rejection. 
The Examiner has carefully considered all of Applicant’s arguments but the arguments are not persuasive. The claims remain rejected.
Summary:
Applicant’s amendment to add product-by-process limitations does nothing to distinguish the claimed composition from the composition taught by Bankowski et al. especially when Bankowski et al. disclose the same steps of dehydrating, micronizing (homogenizing) and then later re-hydrating the dehydrated-homogenized material. The only difference between Bankowski et al. and claims 1 and 8 is in measuring the particle size of the homogenized dehydrated particles. However, the Examiner has shown with evidence that the claimed particle size range is readily obtained by performing homogenization in this art with a reasonable expectation of success. Applicant has shown no evidence to the contrary or produced any evidence of criticality for the range of about 10 to about 300 microns. Therefore, the combined prior art references compel a conclusion of obviousness as to the subject matter of each of the asserted claims particularly when no unexpected or surprising results have been presented.
In view of the long prosecution history and lack of any agreement between Applicant and the Examiner, then the Examiner encourages Applicant to proceed to the Board of Appeals.

Conclusion

No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613